DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/21/20 and 2/15/22 have been considered.

Claim Interpretation
Claim 2 is directed to a fuel cell component (i.e., a plate including a plurality of flow channels). The function of the depository is considered a functional claim term per MPEP 2173.05(g). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehiro et al. (US 2017/0317362).
Regarding claims 1, 5, 12, and 13, Takehiro teaches a fuel cell component, or separator (18c), comprising a plate including a plurality of flow channels (24) having a length between an inlet and an outlet, each having a width and depth, wherein all of the channels include a portion near the inlet where the width is greater than the width along the majority of the length (Figure 11).

With regard to claim 2, since the fuel cell component of Takehiro has the claimed structure, the examiner finds that it inherently has the claimed function.

As for claims 4 and 14, it is seen in Figure 11 that the channels of Takehiro include a second portion near the outlet where the width is greater than the width along the majority of the length of the channels. 
Regarding claim 6, it is seen in Figure 11 that the flow channels have a rectangular cross-section and the portions have a stepped profile cross-section, at 28a and 28b, and at 30a and 30b.

Regarding claims 16 and 17, Takehiro teaches a fuel cell and a stack comprising the fuel cell component ([0030]).

Claims 1, 2, 4-6, 10, 11, 13, 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oma (JP 2003/325059).
Regarding claims 1 and 13, Oma teaches a fuel cell component comprising a plate, or separator (8), including a plurality of flow channels (5c), each having a length between an inlet (12i) and an outlet (12o), and having a width and depth, and having first portion, or upstream region (A1), where the depth is greater than the depth of a majority of the length of the flow channels (Figures 11 and 12, [0056]).
With regard to claim 2, since the fuel cell component of Oma has the claimed structure, the examiner finds that it inherently has the claimed function.

As for claims 4, 5, and 14, Oma teaches a second portion, or downstream region (B1), wherein all of the channels have a greater depth (Figures 5 and 11).

With regard to claims 10 and 11, it is seen in Figures 9 and 10 of Oma that the portion includes a bottom surface, the depth of which varies, and which is at the deepest in the furthest from the side of the plate adjacent to the edge and is at an oblique angle to the edge.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oma.
The teachings of Oma as discussed above are incorporated herein.
With regard to claims 3 and 15, Oma does not specifically teach the length of the portion relative to the length of the channels or the length of the portion; however, Oma teaches that the area of the inlet portion A1 is result effective for appropriate water retention ([0025]). The examiner finds that it is a matter of routine optimization to determine an appropriate length of the portion of Oma. MPEP 2144.05 II

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takehiro as applied to claim 17 above, and further in view of Perry (US 2014/0212787).
The teachings of Takehiro as discussed above are incorporated herein.
Takehiro teaches a fuel cell stack of claim 17 but fails to teach specifically a power plant comprising a plurality of stacks.
Perry teaches that fuel cell stacks can be used in a variety of applications such as power plants ([0003]).
It would have been obvious to the skilled artisan to use a plurality of the stacks of Takehiro in a power plant such as suggested by Perry.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the structure of claim 7, wherein both the depth and the width are greater in the portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto et al. (US 2009/0023029) teaches increased depths similar to those disclosed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729